     Case 4:19-cv-04175 Document 1 Filed on 10/24/19 in TXSD Page 1 of 27



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

CPaT GLOBAL LLC,                                §
                                                §
       PLAINTIFF,                               §
                                                §
V.                                              §
                                                §
ARCH INSURANCE COMPANY,                         §
                                                §   CIVIL ACTION NO. 4:19-cv-4175
       DEFENDANT.                               §

                               ORIGINAL COMPLAINT

       CPaT Global, LLC (“CPaT”) files this its Original Complaint against

Arch Insurance Company (“Arch”) for failing properly to pay the covered defense and

indemnity costs the under Directors, Officers, & Organization Liability Coverage and

Employment Practices Liability Coverage Parts in policy no. PCD9303048-00

(the “Policy”), failing to comply with the Texas Insurance Code while handling CPaT’s

claims, and violating the Texas Deceptive Trade Practices Act. In support of the relief

requested, CPaT would respectfully show the Court the following:

                                            I.
                                         PARTIES

       1.     Plaintiff CPaT is a Texas limited liability company; as a result, CPaT is a

resident of Texas for jurisdictional purposes. See Bomhoff v. Allstate Texas Lloyd, Civil

Action No. C-10-303, 2011 WL 2078534, at *1 (S.D. Tex. May 26, 2011).

       2.     Defendant Arch Insurance Company is a Missouri corporation with its

principal place of business in Missouri. As a result, this carrier is not a resident of Texas
     Case 4:19-cv-04175 Document 1 Filed on 10/24/19 in TXSD Page 2 of 27



for jurisdictional purposes. See Bomhoff, 2011 WL 2078534, at *1. Arch may be served

through its registered agent, CSC-Lawyers Incorporating Service Company, located at

221 Bolivar Street, Jefferson City, Missouri 65101, or wherever it may be found.

                                             II.
                                JURISDICTION AND VENUE

       3.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332 in

that the suit is a civil action between citizens of different states and the matter in

controversy exceeds $75,000, exclusive of interest and costs. In the prior state court

proceeding, CPaT incurred over $419,443.48 in defense costs through October 2019.

The liability limit under the Policy is $1 million with an additional $500,000.00 limit of

liability for claims against Insured Persons. CPaT made a formal demand that Arch pay

covered defense costs owed under the Policy. The current amount owed is $354,646.02

based on the proper allocation required by the Policy. Courts consider such demands and

policy limits when determining whether the “amount in controversy” requirement is

satisfied. See St. Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir.

1998) (amount in controversy determination includes policy limits and potential

damages). Thus, the minimum jurisdictional limit exists in this case.

       4.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because the

Policy that is the subject of this action was issued to CPaT in this District, and all of the

events made the basis of the underlying state court action against CPaT occurred in this

District. Further, the lawsuit against CPaT, for which CPaT has demanded payment of

defense and indemnity costs, is pending in this District.

                                             2
     Case 4:19-cv-04175 Document 1 Filed on 10/24/19 in TXSD Page 3 of 27



                                        III.
                                FACTUAL BACKGROUND

       5.     Arch issued Directors, Officers, & Organization Liability Coverage and

Employment Practices Liability Coverage under the Policy to CPaT effective March 2,

2016, to March 2, 201, that imposed a duty to reimburse CPaT for defense costs with a

$1 million limit and an additional $500,000.00 limit of liability for claims against Insured

Persons.

       6.     On or about January 6, 2017, Mr. Brent A. Birdwell filed breach of contract

and related claims for purported wrongful termination against CPaT in the case styled

Brent A. Birdwell v. CPAT Global, LLC, Cause No. 2017-01186, in the 189th Judicial

District Court of Harris County, Texas (the “Underlying Action”).

       7.     Arch acknowledges that CPaT timely reported this claim on or about

January 12, 2017.

       8.     CPaT timely requested that another carrier, Hanover Insurance Group, and

Arch reimburse its defense costs.

       9.     Hanover Insurance Group and Arch reached an agreement to split and pay

covered defense costs.

       10.    CPaT sent Hanover Insurance Group invoices for its defense costs until that

carrier had exhausted its limits. As a result, Arch was responsible to reimburse CPaT for

all subsequent covered defense costs.

       11.    On or about August 7, 2018, CPaT sent Arch Invoice Nos. 164360, 165147,

171763, 169182, 171472, 174213, 177041, and 179007 for services rendered from

                                             3
      Case 4:19-cv-04175 Document 1 Filed on 10/24/19 in TXSD Page 4 of 27



December 2016 through June 25, 2018, and notified Arch that “[g]oing forward, each

quarter [we] will email you an invoice as well.”

          12.   On or about January 10, 2019, Arch sent correspondence to CPaT accepting

“coverage for certain specified allegations” subject to exceptions and reservation of

rights.

          13.   On or about February 12, 2019, CPaT tendered Invoice Nos. 177041A,

177042A, 179007A, 181445A, 183626, 184559, 181617, and 185588 for its attorneys’

fees incurred in December 2017, January through December 2018, and January 2019 to

incorporate hourly rates agreed upon by Arch.

          14.   On or about February 21, 2019, Arch requested five separate invoices

(Invoice Nos. 165147, 165147, 171763, 169182, 171142, and 174213).

          15.   On or about February 22, 2019, CPaT re-sent to Arch the requested

invoices for January through December 2017 (Invoice Nos. 165147, 171763, 169182,

171472, and 174213), which previously had been sent on August 7, 2018.

          16.   On or about February 28, 2019, and again on March 4, 2019, CPaT sent

Arch Invoice No. 186251 for services rendered in January and February 2019.

          17.   On March 6, 2019, Arch sent a letter to CPaT explaining its coverage

position as well as the proposed allocation of CPaT’s defense costs. In that letter, Arch

calculated what it believed to be covered Defense Costs, as defined by the Policy, based

on agreed hourly rates and its assessment of the number of covered claims in the initial

and amended pleadings filed in the Underlying Lawsuit “based on the version of the


                                            4
     Case 4:19-cv-04175 Document 1 Filed on 10/24/19 in TXSD Page 5 of 27



petition that was operative at the time Defense Costs were incurred.” This allocation is

inconsistent with the governing language in Endorsement 9 to the Policy to determine

covered Defense Costs.

      18.    In its March 6, 2019 letter, Arch further specifically agreed to reimburse

“the amount of $98,612.39 for past Defense Costs, to be paid within 30 days.” However,

Arch failed to pay the promised amount within 30 days of its March 6, 2019 letter.

      19.    When Arch refused to honor its contractual and statutory obligations, CPaT

engaged its counsel of record, who proceeded to demand compliance with the Texas

Insurance Code and Arch’s obligations under the Policy.

      20.    On April 25, 2019, CPaT’s counsel sent a letter to Arch explaining in detail

the factual and legal basis for Arch’s duty to reimburse CPaT for 88% of the

unreimbursed defense costs.

      21.    That letter also alerts Arch that the allocation formula used in its March 6,

2019 letter was incorrect because the Policy states in Endorsement 9 that defense costs

must “be allocated between covered Loss and non-covered loss based upon the relative

legal exposure of all parties” where there is a Claim including both covered and

uncovered matters. Applying the proper formula, based on the evaluation of the relative

legal exposure by retained defense counsel, CPaT made demand that “close to 90% of

defense costs is properly allocated to Arch based on the relative legal exposure.” CPaT

also provided a written evaluation by retained defense counsel explaining its demand for

reimbursement of 88% of defense costs based on this exposure assessment by claim. To


                                            5
     Case 4:19-cv-04175 Document 1 Filed on 10/24/19 in TXSD Page 6 of 27



date, Arch has failed to respond to this calculated allocation based on relative legal

exposure, nor has Arch paid incurred defense costs on this basis.

       22.    In the April 25, 2019 demand letter, CPaT further made demand that Arch

promptly pay the admittedly “agreed amount owed” of $98,612.39. Arch failed to

comply with its March 6, 2019 promise to pay that amount within 30 days of that date.

       23.    On or about April 26, 2019, CPaT sent Arch Invoice No. 187443 for

services rendered in March and April 2019.

       24.    On May 10, 2019, CPaT’s counsel reiterated the demand that Arch pay the

past “total amount owed” as specified in its internal analysis of the defense costs and

acknowledge the protocol/methodology specified in the April 25, 2019 letter for

calculating the proper contractual allocation of defense costs.

       25.    On May 16, 2019, Arch agreed to explain the basis for any disagreement

regarding the analysis in the April 25, 2019 letter that Endorsement 9 and an allocation

based on relative legal exposure controls the proper allocation of covered defense costs.

Arch also agreed to respond substantively to the April 25, 2019 allocation demand. Arch

has failed to respond as promised to this date.

       26.    On or about May 30, 2019, CPaT sent Arch Invoice No. 188517 for

services rendered in April and May 2019.

       27.    On or about June 5, 2019, CPaT’s counsel forwarded invoices to Arch and

answered all prior billing questions raised by Arch.




                                             6
     Case 4:19-cv-04175 Document 1 Filed on 10/24/19 in TXSD Page 7 of 27



       28.    On June 28, 2019, CPaT reiterated its demand for a formal response to the

April 25, 2019 demand letter. Arch has not done so to date.

       29.    On or about June 28, 2019, CPaT also re-sent Arch Invoice No. 188517 for

services rendered in April and May 2019.

       30.    On July 9, 2019, Arch acknowledged the June 28, 2019 demand letter and

confirmed finally that “relative legal exposure” is the proper allocation methodology but

disputed a “proper allocation ratio.” Despite demands, however, Arch to date has not

specified what it considers a “proper allocation ratio,” nor has Arch explained the basis

for any such ratio based on any alternative relative legal exposure analysis. Furthermore,

despite conceding that the basis for the allocation in its March 6, 2019 letter was

incorrect, Arch has failed to pay invoiced defense costs consistent with any relative legal

exposure analysis.

       31.    On July 16, 2019, Arch confirmed its agreement that the proper metric to

determine reimbursable defense costs is the relative legal exposure and acknowledged

receipt of defense counsel’s report that was the basis for the April 25, 2019 demand.

Arch also agreed to send a counteroffer and an explanation of any dispute with the

analysis of defense counsel within ten days. At CPaT’s request, Arch further agreed that

the response with its proposed allocation ratio would include documentation regarding

the person or persons responsible for the proposed defense cost allocation based on

relative legal exposure and the basis for its calculated analysis of relative legal exposure.

No such counteroffer or response has been received by CPaT to this date.


                                             7
     Case 4:19-cv-04175 Document 1 Filed on 10/24/19 in TXSD Page 8 of 27



       32.    On or about August 2, 2019, CPaT sent Arch Invoice No. 187283 for

services rendered in February and March 2019.

       33.    On or about August 5, 2019, CPaT sent Arch Invoice No. 190664 for

services rendered in July and August 2019.

       34.    On August 13, 2019, Arch again promised that its proposed allocation

counter-proposal would be forthcoming shortly. Again, Arch has not sent any such

counteroffer or the basis for any other allocation based on relative legal exposure to date.

       35.    On August 21, 2019, CPaT finally received a wire transfer of $114,273.54

from Arch for the undisputed amount of defense costs. This reimbursement was based on

the incorrect allocation formula contained in Arch’s March 6, 2019 letter. Arch has

failed to reimburse CPaT for any other defense costs incurred to date.

       36.    On September 10, 2019, CPaT again demanded that Arch comply with its

contractual obligations and the Texas Prompt Payment Claims Act.                Arch never

responded to this demand; never made the promised counteroffer; and never reimbursed

any defense costs based on the governing formula in Endorsement 9.

       37.    On or about September 27, 2019, CPaT sent Arch Invoice No. 191728 for

services rendered in August and September 2019.

       38.    On September 10, 2019, at 2:35 p.m., shortly before the scheduled trial,

CPaT received a settlement offer from the Plaintiffs in the Underlying Action and

countered later that afternoon.




                                             8
     Case 4:19-cv-04175 Document 1 Filed on 10/24/19 in TXSD Page 9 of 27



       39.   On September 11, 2019, at 7:45 a.m., less than 24 hours later, CPaT

notified Arch of the receipt of the settlement offer and delivery of the counteroffer. CPaT

notified Arch of the settlement negotiations as soon as reasonably possible.           The

settlement was promptly reported to Arch. That settlement was reasonable. Furthermore,

Arch was not prejudiced by the timing of the notice or the settlement.

       40.   Arch chose not to participate in the Underlying Action in any way,

settlement or otherwise.

       41.   On or about October 15, 2019, CPaT sent Arch Invoice No. 192482 for

services rendered in September and October 2019.

       42.   As of the date of this filing, Arch has not reimbursed CPaT for any defense

costs other than the August 12, 2019 wire transfer of $114,273.54. Furthermore, Arch

has not made a single payment of defense costs based on the allocation formula required

by Endorsement 9, despite acknowledging that this is the proper formula to determine the

contractual allocation of unpaid defense costs. Arch also has failed to meet its indemnity

obligations under the Policy for the settlement of the Underlying Action.

                                         IV.
                                    CHOICE OF LAW

       43.   Texas law applies to resolve the coverage issues because Arch issued the

Policy to CPaT, then a citizen and inhabitant of Texas, and Arch is authorized to and is

doing business in Texas. See Millis Dev. & Const., Inc. v. America First Lloyd’s Ins. Co.,

Civil Action No. H-10-3260, 2011 WL 3567331, at *7 (S.D. Tex. Aug. 12, 2011). Under

Texas law, the “complaint allegation rule” or the “eight corners rule” applies to determine

                                            9
    Case 4:19-cv-04175 Document 1 Filed on 10/24/19 in TXSD Page 10 of 27



whether a carrier has to pay for defense costs against claims asserted against an insured.

See, e.g., Star-Tex Resources, L.L.C. v. Granite State Ins. Co., 553 Fed. App’x 366, 369

(5th Cir. 2014); Ace American Ins. Co. v. Freeport Welding & Fabricating, Inc., 699 F.3d

832, 839–40 (5th Cir. 2012).

                                           V.
                               THE UNDERLYING ACTION

      44.    On or about January 6, 2017, Mr. Birdwell filed his Original Petition

against CPaT, alleging constructive termination without cause. (Orig. Pet. ¶¶ 7–26). He

further asserted that the purported constructive termination resulted in a breach of an

alleged employment agreement. (Id. at ¶¶ 28–31).

      45.    On June 13, 2017, Mr. Birdwell amended his petition to include claims

against managers and/or officers of CPaT, Robert M. Shuford and Christopher E. Joseph;

additional entities (CPaT Investment Co. and Clovis Point Capital Holdings, L.P.); and

added Sky Harbor Investments, LLC (“Sky Harbor”) as a plaintiff. In the First Amended

Petition, Mr. Birdwell and Sky Harbor brought claims for violation of Texas Business

Organizations Code Section 11.314, derivative claims, breach of purported employment

agreement, and constructive termination.

      46.    On or about February 9, 2018, Mr. Birdwell and Sky Harbor filed their

Second Amended Petition adding as “managing members” and/or officers of CPaT,

Mr. Felix Shuford and Russell Joseph.        In the Second, Third, Fourth, Fifth, and

Sixth Amended Petitions, Mr. Birdwell and Sky Harbor added claims for breach of a

limited liability company agreement, claims for declaratory relief for breach of fiduciary

                                           10
    Case 4:19-cv-04175 Document 1 Filed on 10/24/19 in TXSD Page 11 of 27



duty, negligent misrepresentation, intentional infliction of emotional distress, fraudulent

inducement, statutory fraud under Tex. Bus. & Comm. Code 27.01, and conspiracy to

breach fiduciary duties.

       47.    The final pleading in the Underlying Action is Plaintiff’s Seventh Amended

Petition filed September 9, 2019. In that pleading, Mr. Birdwell and Sky Harbor allege

that CPaT along with its managers, “managing member,” and/or officers Robert M.

Shuford, Christopher E. Joseph, Felix Shuford, and Russell Joseph, and other entities

constructively terminated him, violated an employment agreement, violated company

agreement(s), made negligent misrepresentations, and committed statutory fraud.

                                          VI.
                                      THE POLICY

       48.    Arch issued Directors, Officers, & Organization Liability Coverage and

Employment Practices Liability Insurance Coverage in the Policy purchased by CPaT,

which was effective March 2, 2016, to March 2, 2017. The Policy imposed a duty to

reimburse CPaT for defense costs consistent with the governing provisions in

Endorsement 9:

       A.     It shall be the duty of the Insureds to defend any Claim. The Insurer
       does not assume any duty to defend any Claim. However, the Named
       Organization may, solely at such time as a Claim is reported to the Insurer,
       at its sole option tender the defense of a Claim for which coverage is
       provided under a Liability Coverage Part. Regardless of whether the
       Insurer assumes the defense of such Claim, the Insurer shall have the right
       to associate itself in the defense and settlement of any Claim that appears
       reasonably likely to involve this policy. The Insurer may make any
       investigation it deems appropriate.



                                            11
    Case 4:19-cv-04175 Document 1 Filed on 10/24/19 in TXSD Page 12 of 27




      B.     If the Named Organization:

                 1. tenders the defense of a Claim to the Insurer, the Insurer’s
                    duty to defend such a Claim shall end upon exhaustion of any
                    applicable Limit of Liability.

                 2. Does not tender the defense of the Claim to the Insurer, the
                    Insurer shall at the written request of the Insured, advance
                    Defense Costs excess of the applicable Retention prior to the
                    final disposition of any Claim.

      ...
      Regarding the Liability Coverage Parts only, if the Insureds incur Loss that
      is only partially covered by this Policy because a Claim includes both
      covered and uncovered matters or because a Claim is made against both
      covered and uncovered parties, Loss shall be allocated between covered
      Loss and non-covered loss based upon the relative legal exposure of all
      parties to such matters.

      However, notwithstanding the above, if the Named Organization tenders
      the defense of a Claim for which coverage is provided under this Policy,
      then coverage for such claim shall apply as follows:

      A.     100% of Defense Costs shall be allocated to covered Loss; and

      B.     Loss other than Defenses Costs shall be allocated between covered
             and non-covered Loss based upon the relative legal exposure of the
             parties to such matters.

      49.    Each of the referenced pleadings filed in the Underlying Action asserts

claims against Insureds first made during the Policy period and asserts claims potentially

covered by the Policy, consistent with the governing “complaint allegation rule.”

      50.    Under the Directors, Officers, & Organization Liability Coverage Part of

the Policy, a “Loss” is defined as damages, settlements, judgments (including awards of

plaintiff’s legal fees and costs where such fees and costs were awarded pursuant to a

                                           12
    Case 4:19-cv-04175 Document 1 Filed on 10/24/19 in TXSD Page 13 of 27



covered settlement or judgment), pre/post-judgment interest, and Defense Costs, as

defined. (See Policy § 2P (General Provisions), § 2I (Directors, Officers & Organization

Liability Coverage) & Endorsement No. 2 attached as Exhibit A.) Further, Defense Costs

includes non-monetary relief.     (Id. at Endorsement No. 2). Under the Employment

Practices Liability Coverage Part of the Policy, “Loss” means damages (including front

pay and back pay), settlements, judgments (including awards of plaintiff’s legal fees and

costs where such fees and costs are awarded pursuant to a covered settlement or

judgment), pre/post-judgment interest, and Defense Costs, as defined.         (Id. § 2G

(Employment Practices Liability), Endorsement No. 3.) Further, Defense Costs includes

non-monetary relief. (Id. at Endorsement No. 3.)

      51.    Under the Directors, Officers, & Organization Liability Coverage and

Employment Practices Liability Parts of the Policy, a “Claim” includes a civil

proceeding, such as the Underlying Action.       (See id. § 2A2 (Directors, Officer &

Organization Liability Coverage), Endorsement No. 2, § 2B2 (Employment Practices

Liability), Endorsement No. 3.)

      52.    “Defense Costs” is defined to include reasonable and necessary fees and

expenses incurred in the defense or appeal of a Claim.

      53.    The Insured Organization and the Named Organization under the Policy is

CPaT because an Insured Organization means the “Named Organization” or “any

Subsidiary.” (Ex. A § 2K (General Provisions).) Further, “the Named Organization” is

defined as the organization named in Item 1 of the Declarations of the Policy. (Ex. A


                                           13
    Case 4:19-cv-04175 Document 1 Filed on 10/24/19 in TXSD Page 14 of 27



§2Q (General Provisions).) A “Subsidiary” is also defined in the Policy. (See Ex. A §

2U (General Provisions).)

      54.    Under the Directors, Officers, & Organization Liability Coverage Part of

the Policy, “Insured Person” includes any (1) Executive; or (2) Employee. (See id. § 2L

(General Provisions), § 2F (Directors, Officer & Organization Liability Coverage).)

Under the Employment Practices Liability Coverage Part of the Policy, “Insured Person”

is defined similarly except that it also includes any Independent Contractor if an Insured

Organization agrees in writing within 30 days of the making of a Claim to provide

indemnification to such Independent Contractor for any Loss arising out of such Claim.

(Id. § 2E (Employment Practices Liability).)

      55.    “Insureds” means any: (1) Insured Organization; or (2) Insured Person.

(See id. § 2M (General Provisions), § 2G.)

      56.     “Employee” means any natural person whose labor or service was, is or

shall be engaged and directed by any Insured Organization, including fulltime, part-time,

seasonal, leased and temporary employees as well as volunteers. (See id. § 2F (General

Provisions), § 2D (Directors, Officers,), § 2C (Employment Practices Liability).)

      57.    “Executive” means any natural person who was, is or shall be a duly

elected or appointed: (1) director, officer, or member of the board of the managers or

management committed or an Insured Organization; (2) in-house general counsel of an

Insured Organization as well as any other natural person employed by an Insured

Organization as an in-house attorney; or (3) manager of an Insured Organization


                                             14
    Case 4:19-cv-04175 Document 1 Filed on 10/24/19 in TXSD Page 15 of 27



organized outside the United States of America if such position is equivalent to those

specified in 1 or 2 above. (Ex. A § 2H (General Provisions), § 2E, Endorsement No. 2.)

“Executive” also includes any natural person, not described above, who was, is or shall

be a duly elected or appointed member of an advisory board of any Named Organization,

including, without limitation, a medical, scientific, or technology advisory board subject

to exclusions. (Id. at Endorsement No. 2.)

      58.    Under the Directors, Officers, & Organization Liability Coverage Part,

“Wrongful Act” is defined as any actual or alleged: (1) act, error, omission, misstatement,

misleading statement, neglect or breach of duty by Insured Persons in their capacity as

such or in an Outside Capacity or with respect to Insuring Agreement C, by any Insured

Organization; or (2) matter claimed against an Insured Person by reason of their serving

in such capacity, including service in an Outside Capacity. (Id. § 2L (Directors, Officers

& Organization Liability Coverage).)

      59.    The Employment Practices Liability Coverage Part of the Policy defines

“Wrongful Act” as “regarding insuring Agreement A, any actual or alleged:”

(a) wrongful dismissal, discharge, or termination of employment, including constructive

dismissal, discharge, or termination; (b) employment discrimination based on age,

gender, race, color, national origin, religion, creed, sexual orientation or preference,

marital status, gender identity or expression, pregnancy, disability, health status, HIV

status, military or veteran status, genetic makeup, political affiliation, or any other

protected status specified under federal, state or local law; (c) sexual or other workplace


                                             15
    Case 4:19-cv-04175 Document 1 Filed on 10/24/19 in TXSD Page 16 of 27



harassment, including, without limitation hostile work environment, bullying, or quid-

pro-quo; (d) wrongful deprivation of a career opportunity, demotion, failure to employ or

promote, discipline of employees or failure to grant tenure; (e) breach of any oral,

written, or implied employment contract or agreement including, without limitation, any

obligation arising out of any employee manual, handbook, or policy statement;

(f) Retaliation; (g) violation of the Family and Medical Leave Act; and (h) (if the conduct

relates to matters above) invasion of privacy, inflection of emotion distress or mental

anguish, employment related defamation, employment related misrepresentation, failure

to provide or enforce adequate or consistent corporate employment policies and

procedures, or negligent hiring, retention, supervision or training of Employees. (Id. §2K

(Employment Practices Liability), Endorsement No. 3.) A “Wrongful Act” must be

committed or attempted: (i) against any Employee; and (ii) by any Insured Persons in

their capacity as such or by any Insured Organization. Id.

       60.    Under the Policy and the eight corners of each of the pleadings in the

Underlying Action, the Underlying Action is a “Claim” and includes covered claims

against a Named Organization, Insured Organization, and Insured Persons because it is a

civil proceeding with claims against CPaT, and its managers and/or officers, Robert M.

Shuford, Christopher E. Joseph, Felix Shuford, and Russell Joseph. The primary actions

brought by Mr. Birdwell that evidence the predominant legal exposure were breach of

contract and derivative claims, which served as a factual basis for his other claims. In its

March 6, 2019 letter, Arch acknowledged that covered claims included the asserted


                                            16
     Case 4:19-cv-04175 Document 1 Filed on 10/24/19 in TXSD Page 17 of 27



breach of employment contract; derivative claims; breach of fiduciary duty claims;

negligent misrepresentation claims; negligent infliction of emotional distress claims; as

well as the conspiracy claims.

       61.    The claims in the Underlying Action fall under the coverage of both the

Directors, Officers, & Organization Liability Coverage and Employment Practices

Liability Coverage Parts because it is an action by an employee for constructive

termination among other claims for the same basis against the above covered persons.

Further, Arch has conceded coverage and a contractual duty to reimburse some portion of

the Defense Costs.

                                           VII.
                        VIOLATIONS OF TEXAS INSURANCE CODE

       62.    CPaT re-alleges and incorporates each allegation contained in this

Complaint as if fully set forth herein.

       63.    Arch failed to attempt to effectuate a prompt, fair, and equitable settlement

of a claim with respect to which liability has become reasonably clear in violation of

Texas Insurance Code Section 541.060(a)(2)(A).

       64.    Arch failed within a reasonable time to affirm or deny coverage of a claim

to CPaT; or timely to submit a reservation of rights or explanation of its coverage

position with respect to its Defense Costs reimbursement obligation to CPaT in violation

of Texas Insurance Code Section 541.060(a)(4).

       65.    Arch failed to adopt and implement reasonable standards for prompt

investigation of CPaT’s claims arising under its Policy.

                                            17
    Case 4:19-cv-04175 Document 1 Filed on 10/24/19 in TXSD Page 18 of 27



      66.     Arch failed promptly to provide a reasonable explanation, in relation to the

facts or applicable law, for the denial of CPaT’s claim or offer of a compromise

settlement of a claim, in violation of Texas Insurance Code Section 541.060(a)(3).

      67.     Arch refused to pay CPaT’s initial or renewed demands without conducting

a reasonable investigation with respect to the claim, in violation of Texas Insurance Code

Section 541.060(a)(7).

      68.     Arch misrepresented CPaT’s reimbursement rights under the Policy by

making untrue statements of material fact, in violation of Texas Insurance Code Section

541.061(1), as described above.

      69.     Arch misrepresented the terms of the Policy terms under which Arch

affords coverage to CPaT by failing to state material facts necessary to make other

statements made not misleading, in violation of Texas Insurance Code Section

541.061(2).

      70.     Arch misrepresented the Policy terms under which Arch affords coverage

to CPaT by making statements in such manner as to mislead a reasonably prudent person

to a false conclusion of material fact, and failing to disclose a matter required by law to

be disclosed, in violation of Texas Insurance Code Section 541.061 (3) and Texas

Insurance Code Section 541.002 (1).

      71.     Arch knowingly committed the foregoing acts, with actual knowledge of

the falsity, unfairness, or deception of the foregoing acts and practices, in violation of

Texas Insurance Code Sections 541.002(1) and 541.152. See United Nat’l Ins. Co. v.


                                            18
     Case 4:19-cv-04175 Document 1 Filed on 10/24/19 in TXSD Page 19 of 27



AMJ Investments LLC, 447 S.W.3d 1, 12 (Tex. App.—Houston [14th Dist.] 2014, pet.

dism’d).

       72.    CPaT’s claim for damages based on knowing conduct on the part of Arch is

supported by the Fifth Circuit’s decision in OneBeacon Insurance Co. v. T. Wade Welch

& Associates, 841 F.3d 669, 675 (5th Cir. 2016). In that case, OneBeacon argued that it

had declined to settle because it believed that a prior-knowledge exclusion precluded

coverage. See id. at 679. However, OneBeacon’s contemporaneous written explanation

for its rejection of the insured’s demand made no mention of any such defense

contradicted OneBeacon’s argument. Accordingly, the Fifth Circuit held that the district

court did not err in entering judgment on the jury’s award of additional damages on the

ground that OneBeacon “knowingly” violated the Texas Insurance Code. See id. at 680.

       73.    Accordingly, CPaT is entitled to actual damages, together with court costs,

and attorneys’ fees, plus up to treble damages. TEX. INS. CODE §§ 541.151, 541.152;

see also Tex. Mut. Ins. Co. v. Ruttiger, 381 S.W.3d 430, 441 (Tex. 2012). Actual

damages include those available at common law. State Farm Life Ins. Co. v. Beaston,

907 S.W.2d 430, 435 (Tex. 1995) (citing Brown v. Am. Transfer & Storage Co.,

601 S.W.2d 931, 939 (Tex. 1980)); see also USAA Texas Lloyds Co. v. Menchaca,

545 S.W.3d 479, 495 (Tex. 2018) (holding that “an insured who establishes a right to

receive benefits under an insurance policy can recover those benefits as ‘actual damages’

under the [Insurance Code] if the insurer’s statutory violation causes the loss of the

benefits”).


                                           19
     Case 4:19-cv-04175 Document 1 Filed on 10/24/19 in TXSD Page 20 of 27



       74.    CPaT, as an insured, is entitled to recover treble the amount of policy

benefits received as “actual damages” pursuant to Texas Insurance Code Section

541.152. See Lyda Swinerton Builders, Inc. v. Okahoma Sur. Co., 903 F.3d 435, 451

(5th Cir. 2018) (finding that because the entitled-to-benefits rule allows an insured to

recover policy benefits “as ‘actual damages’ under the statute,” an insured may recover

treble the amount of policy benefits received as “actual damages”).

                                           VIII.
                              PROMPT PAYMENT OF CLAIM

       75.    CPaT re-alleges and incorporates each allegation contained in this

Complaint as if fully set forth herein.

       76.    As the Texas Supreme Court recently concluded in rejecting a carrier’s

argument that the timely payment of a contract claim precluded a further claim for

penalty interest and attorneys’ fees, the TPPCA specifies not only enforceable payment

deadlines but also non-payment deadlines, as a result of which “damages can be imposed

for any violation” of either payment or non-payment deadlines. Barbara Tech. Corp. v.

State Farm Lloyds, No. 17-0640, 2019 WL 2710089, at *3 (Tex. June 20, 2019) (citing

TEX. INS. CODE §§ 542.058, 542.060). In that decision, the Court lists the carrier’s

payment obligations under the TPPCA as well as the statutory deadlines to acknowledge

receipt of a claim; to commence an investigation of the claim; and to request additional

information reasonably required to evaluate a claim.             Id.    (citations omitted).

Importantly, a carrier also has a statutory obligation to notify an insured in writing of the

acceptance or rejection of a claim not later than the 15th business day after the carrier

                                             20
     Case 4:19-cv-04175 Document 1 Filed on 10/24/19 in TXSD Page 21 of 27



receives all items, statements and forms required to make a final coverage decision and

must explain the basis for rejecting any claim, while further obligating the carrier to pay

any undisputed amount not later than the fifth business day after notifying the insured

that a claim will be paid. Id.

       77.    The Texas Supreme Court succinctly summarized the carrier’s statutory

obligation under the TPCCA in Barbara Technologies as follows:

       (1) the insurer must acknowledge receipt of the claim, commence any
       investigation of the claim, and request any items, statements, or forms
       required from the claimant within fifteen days of its receipt of notice of the
       claim; (2) the insurer must notify the claimant of acceptance or rejection of
       the claim not later than fifteen business days after the insurer receives all
       items, statements and forms required to secure final proof of loss; (3) if the
       insurer notifies the insured that it will pay all or part of the claim, it must
       pay it by the fifth business day after the date of notice of acceptance of the
       claim; (4) if the insurer delays payment of a claim for more than the
       applicable statutory period or sixty days, the insurer shall pay TPPCA
       damages; and (5) an insurer that is liable for a claim under the insurance
       policy and violates a TPPCA provision is liable for TPPCA damages in the
       form of 18% interest on the amount of the claim per year, with attorney’s
       fees. …Thus, the TPPCA has three main components – non-payment
       requirements and deadlines, deadlines for paying claims, and enforcement.

Sl. Op. at *4 (citations omitted). The facts previously stated demonstrate that Arch has

breached each of the statutory requirements, supporting the demand for reimbursement of

the defense and indemnity costs consistent with CPaT’s correspondence plus 18%

interest on the unpaid amount owed and the attorneys’ fees incurred by CPaT to pursue

its claims herein.




                                             21
     Case 4:19-cv-04175 Document 1 Filed on 10/24/19 in TXSD Page 22 of 27



       78.    CPaT’s demand for reimbursement of defense costs is further supported by

Arch’s failure to reimburse CPaT for covered defense costs within the statutory deadline.

As explained by the Texas Supreme Court:

       [W]hen the insurer wrongfully rejects it defense obligations, the insured has
       suffered an actual loss that is quantified after the insured retains counsel
       and begins receiving statements for legal services. These statements or
       invoices are the last piece of information needed to put a value on the
       insured’s loss. See Tex. Ins. Code 542.056(a). And when the insurer, who
       owes a defense to its insured, failed to pay within the statutory deadline, the
       insured matures its right to reasonable attorney’s fees and the eighteen
       percent interest rate specified by the statute. Id. 542.060.

Lamar Homes, Inc. v. Mid-Continent Cas. Co., 242 S.W.3d 1, 19 (Tex. 2007).

       79.    Moreover, an insurer that wrongfully fails to pay its defense obligation is

liable under the statute even where invoices for defense costs are not submitted to the

insurer. Trammell Crow Residential Co. v. Virginia Sur. Co., 643 F. Supp. 2d 844, 859

(N.D. Tex. 2008). “Although an insurer is not required to accept or reject a claim before

it receives the items needed to secure a final proof of loss, if it does not reject a claim

before it receives these items, there is nothing in [TEX. INS. CODE] 542.056(a) that

excuses the insurer from liability on this basis.” Id. at 859, n.18.

       80.    Arch has failed timely to commence investigation of or to pay the claim or

to request from CPaT any additional items, statements, or forms that Arch reasonably

believes to be required from CPaT in violation of Texas Insurance Code Section

542.055(a)(2)–(3).




                                              22
     Case 4:19-cv-04175 Document 1 Filed on 10/24/19 in TXSD Page 23 of 27



       81.    Arch failed to notify CPaT in writing of the acceptance or rejection of the

claim not later than the 15th business day after receipt of all items, statements and forms

required by Arch, in violation of Texas Insurance Code Section 542.056(a).

       82.    Arch delayed payment of CPaT’s claim in violation of Texas Insurance

Code Section 542.058(a).

       83.    Accordingly, CPaT is entitled to actual damages.        TEX. INS. CODE §

542.060.

                                         IX.
                                  STATUTORY INTEREST

       84.    CPaT re-alleges and incorporates each allegation contained in the

Complaint as if fully set forth herein.

       85.    CPaT is entitled to prompt payment penalty interest on the amount of the

claim at the rate of 18% along with reasonable and necessary attorneys’ fees for violation

of Texas Insurance Code Subchapter B pursuant to Texas Insurance Code Section

542.060.

                                          X.
                                  BREACH OF CONTRACT

       86.    CPaT re-alleges and incorporates each allegation contained in the

Complaint as if fully set forth herein.

       87.    Arch breached its contract with CPaT. As a result of Arch’s breach, CPaT

suffered legal damages and also is entitled to recover its attorneys’ fees and expenses to

pursue the breach of contract claim.


                                            23
     Case 4:19-cv-04175 Document 1 Filed on 10/24/19 in TXSD Page 24 of 27



                                     XI.
                 BREACH OF DUTY OF GOOD FAITH AND FAIR DEALING

       88.    CPaT re-alleges and incorporates each allegation contained in the

Complaint as if fully set forth herein.

       89.    Arch, as CPaT’s liability coverage insurer, had a duty to deal fairly and in

good faith with CPaT in the processing of the claims. Arch breached this duty by

refusing properly to investigate and pay insurance benefits. Arch knew or should have

known that there was no reasonable basis for denying the required benefits after agreeing

to pay such damage or loss. As a result of Arch’s breach of these legal duties, CPaT

suffered legal damages.

                                        XII.
                           PUNITIVE DAMAGES FOR BAD FAITH

       90.    CPaT re-alleges and incorporates each allegation contained in this

Complaint as if fully set forth herein.

       91.    Arch acted intentionally, fraudulently, with malice, and/or grossly negligent

(as that term is legally defined) in denying CPaT’s claim for coverage benefits. Transp.

Ins. Co. v. Moriel, 879 S.W.2d 10, 17 (Tex. 1994). Further, Arch had actual, subjective

awareness of the risk involved, but nevertheless proceeded with conscious indifference to

the rights, safety, or welfare of CPaT. Pursuant to the Texas Insurance Code, such actual

awareness “may be inferred if objective manifestations indicate that a person acted with

actual awareness.” TEX. INS. CODE § 541.002. As a result, CPaT is entitled to recover

punitive damages.


                                            24
     Case 4:19-cv-04175 Document 1 Filed on 10/24/19 in TXSD Page 25 of 27



                                        XIII.
                              VIOLATIONS OF TEXAS DTPA

       92.    CPaT re-alleges and incorporates each allegation contained in this

Complaint as if fully set forth herein.

       93.    The Deceptive Trade Practices-Consumer Protection Act (DTPA) provides

additional protections to consumers who are victims of deceptive, improper, or illegal

practices. Arch’s violations of the Texas Insurance Code create a cause of action under

the DTPA. Arch’s violations of the Texas Insurance Code, as set forth herein, violate the

DTPA as well.

       94.    Accordingly, CPaT is entitled to actual damages, treble damages, court

costs, prejudgment interest, and reasonable and necessary attorneys’ fees under Texas

Business and Commerce Code Section 17.50 (d), (e), (f).

                                         XIV.
                                 CONDITIONS PRECEDENT

       95.    All conditions precedent have been performed or have occurred as required.

       96.    In the alternative, all conditions precedent have been waived and/or

excused.

                                              XV.
                                          JURY DEMAND

       97.    CPaT demands a jury trial for all its claims, any purported defenses of

Arch, and tenders the appropriate fee with this Complaint.




                                              25
     Case 4:19-cv-04175 Document 1 Filed on 10/24/19 in TXSD Page 26 of 27



                                          PRAYER

       WHEREFORE, Plaintiff CPaT Global, LLC respectfully requests that the Court

(i) award such sums as would reasonably and justly compensate it in accordance with the

rules of law and procedure, as to actual damages, treble damages under the Texas

Insurance Code and DTPA, and all punitive and exemplary damages as may be found;

(ii) award attorneys’ fees for the trial and any appeal of this case; (iii) award all costs of

Court; (iv) award prejudgment and/or prompt payment penalty interest, and post-

judgment interest as allowed by law; and (v) grant any other and further relief, at law or

in equity, to which it may show itself justly entitled.




                                              26
Case 4:19-cv-04175 Document 1 Filed on 10/24/19 in TXSD Page 27 of 27



                               Respectfully submitted,


                               DOYLE, RESTREPO, HARVIN & ROBBINS, LLP

                               By: /s/ Ronald J. Restrepo
                               Ronald J. Restrepo
                               State Bar No. 16791300
                               Federal I.D. No. 920
                               rrestrepo@drhrlaw.com
                               440 Louisiana, Suite 2300
                               Houston, Texas 77002
                               (713) 228-5100 Telephone
                               (713) 228-6138 Facsimile

                               ATTORNEY-IN-CHARGE FOR PLAINTIFF,
                               CPAT GLOBAL, LLC




                                 27
